Citation Nr: 1522411	
Decision Date: 05/27/15    Archive Date: 06/11/15

DOCKET NO.  13-35 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for right eye disability.  

2.  Entitlement to service connection for left shoulder disability.  

3.  Entitlement to service connection for right hip disability, to include as secondary to service-connected back and/or bilateral knee disability(ies).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1984 to January 1995, and from February 2002 to November 2010.  

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2013 rating decision in which the RO, inter alia, denied service connection for left shoulder, right hip, and right eye disabilities.  In June 2013, the Veteran filed a notice of disagreement (NOD) with that decision.  The RO issued a statement of the case in November 2013, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in December 2013.  

In March 2014, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  

During the March 2014 hearing, the Veteran indicated his desire to withdraw from appeal his claim for service connection for right eye disability.  Therefore, this claim is formally dismissed, below.  

The disposition of the claim for service connection for a right eye disability is set forth below.  The remaining claims for service connection for left shoulder and right hip disabilities are addressed in the remand following the order.  These matters are being remanded to the agency of original jurisdiction (AOJ) for further action.  VA will notify the Veteran when further action, on his part, is required.  



FINDING OF FACT

In March 2014, prior to the promulgation of a decision, the Board received notification from the Veteran that he wished to withdraw from appeal his claim for service connection for right eye disability.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal as to his claim for service connection for right eye disability are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  

During the March 2014 Board hearing, the Veteran indicated that he wished to withdraw from appeal his claim for service connection for a right eye disability.  Thus, no allegations of errors of fact or law remain for appellate consideration with respect to this matter.  Accordingly, the Board does not have jurisdiction to review this matter, and it must be dismissed.  


ORDER

The appeal with respect to the Veteran's claim for service connection for a right eye disability is dismissed.  


REMAND

Although the Board regrets the additional delay, a review of the claims file reveals that further AOJ action in this appeal is warranted.  

With respect to the Veteran's left shoulder claim, the Veteran contends that he began experiencing pain in his left shoulder during service, which continues to the present.  The Veteran notes that he reported bilateral shoulder pain at the time of his examination upon separation from service.  

Initially, the Board notes that a review of the claims file reveals that, although the Veteran was sent a notice letter in connection with other claims, he was not provided with proper notice with respect to his left shoulder claim on appeal, to include notice as to the information and evidence necessary to substantiate such claim, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) and its implementing regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).  

Moreover, a March 2013 VA examination report includes a diagnosis of left shoulder AC joint strain and left shoulder rotator cuff syndrome.  The examiner noted onset of these diagnoses in 2001 or 2002.  While the examiner offered a positive opinion, indicating the Veteran's right shoulder disability was related to service, the examiner did not opine as to whether the Veteran's left shoulder disability was related to service, and there is otherwise no medical opinion on this point.   

Under these circumstances, the Board finds that the medical evidence currently of record is inadequate to resolve the claim for service connection left shoulder disability, and that examination to obtain a medical opinion addressing a possible relationship between the Veteran's current left shoulder diagnoses and his military service-based on full consideration of the Veteran's documented medical history and assertions, and supported by complete, clearly stated rationale-is needed to resolve the claim for service connection for a left shoulder disability.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With respect to the Veteran's right hip claim, a March 2013 VA examination report notes a diagnosis of right hip strain.  The VA examiner opined that the Veteran's right hip condition was less likely than not secondary to his service-connected back disability.  Additionally, the examiner noted that the Veteran's right hip condition was less likely than not incurred in or caused by his military service.  The examiner noted that the Veteran's service treatment records did not include any entries relating to right hip pain during service.  

However, the Board notes that the Veteran's contentions that his right hip pain is a result of his service-connected bilateral knee disabilities.  In this regard, the Veteran noted in a May 2012 statement that he has dull pain that wraps around his right hip.  During the March 2014 hearing, the Veteran testified that he had not received treatment for his right hip but was trying to get seen at a VA treatment facility.  He further noted that he did not complain in service specifically about his right hip because he was unable to distinguish that pain from the pain in his low back.  Service treatment records dated in February 2004 noted that the Veteran had right back pain that radiated down his right glut.  

In light of this evidence, the Board finds that a further medical opinion is necessary to resolve the claim for service connection for a right hip disability, addressing all potentially applicable theories of entitlement and based on full consideration of the Veteran's medical history and assertions.  Id. 

Therefore, the AOJ should arrange for the Veteran to undergo VA examinations of his left shoulder and right hip by appropriate physicians.  The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may well result in denial of the claim(s).  See 38 C.F.R. § 3.655 (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

Prior to arranging for the Veteran to undergo the requested examination, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records. 

As regards VA treatment records, the Veteran testified during the March 2014 hearing that he was trying to begin treatment at a VA Medical Center (VAMC).  Thus, records within the VA system may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Hence, the AOJ should obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, following the procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.  

Additionally, through a VCAA-compliant letter sent to him and his representative, the AOJ should give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal, explaining that he has a full one-year period to respond.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.  The AOJ's letter should also provide appropriate notice of the information and evidence needed to substantiate the left shoulder claim on appeal, explaining what evidence VA will obtain, and what evidence is the Veteran's ultimate responsibility to submit.  

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2014).

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain any outstanding, pertinent records of VA evaluation and/or treatment of the Veteran.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.  

In the letter, provide the Veteran with proper notice regarding the evidence and information necessary to substantiate his claim for service connection for a left shoulder disability, to include notice as to what VA will obtain, and what is his ultimate responsibility to submit.  

Also, clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within a one-year period).  

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination of his left shoulder by an appropriate physician.

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND and any new evidence added to the claims file, must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies (to include x-rays) should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.  

The examiner should identify all left shoulder disability(ies) the Veteran currently has, or has had at any time pertinent to the current March 2013 claim, to include left shoulder AC joint strain and rotator cuff syndrome.  

For each such diagnosed disability, the examiner must provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset during, or is otherwise medically related to, the Veteran's military service.  

In rendering the requested opinions, the examiner must consider and discuss all pertinent medical and other objective evidence of record, as well as all lay assertions-to the include the Veteran's competent assertions as to onset and continuity of symptoms.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.  

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA examination of his right hip by an appropriate physician.  

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  

The examiner should identify all right hip disability(ies) the Veteran currently has, or has had at any time pertinent to the current February 2012 claim, to include right hip strain.  

For each such diagnosed disability, the examiner must provide an opinion consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset during, or is otherwise medically related to, the Veteran's military service.  

If not deemed directly related to service, the examiner must opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any current right hip disability was caused or is aggravated (worsened beyond the natural progression) by his service-connected low back disability and/or his  service-connected knee disability(ies).  If aggravation is found, the examiner should attempt to quantify the additional disability resulting from aggravation.  

In rendering the requested opinions, the examiner must consider and discuss all pertinent medical and other objective evidence of record, as well as all lay assertions-to the include the Veteran's competent assertions as to onset and continuity of symptoms.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.  

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).  

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal in light of all pertinent evidence (to particularly include all that added to the claims file since the last adjudication) and legal authority.   

8.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


